Title: From Benjamin Franklin to John Hancock, 13 April 1776
From: Franklin, Benjamin
To: Hancock, John


Sir
Saratoga, April 13. 1776.
We have been here some Days waiting for General Schuyler’s Orders to proceed, which we have just received, and shall accordingly leave this Place to morrow. Tho’ by the Advices from Canada communicated by him to us, and as we suppose sent forward to you, I am afraid we shall be able to effect but little there. We had a heavy Snow here yesterday and the Waters are so out, as to make Travelling difficult by Land, and there is a strong Fresh in the River against the Boats, but we shall endeavour to get on as well as we can. We join in Respects to the Congress, and to yourself in particular. I have the Honour to be, Sir, Your most obedient humble Servant
B Franklin
To the honble John Hancock Esqr
 
Endorsed: Col Lee Mr J. Adams Mr J. Jay Mr W Braxton Mr. Johnson
Letter from Doct B Franklin Saratoga April 13. 1776 22 April Copied